      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 1 of 9



TIMOTHY C. FOX
Montana Attorney General
ROB CAMERON
Deputy Attorney General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR DEFENDANT-INTERVENOR
STATE OF MONTANA
              UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA
                  GREAT FALLS DIVISION
NORTHERN PLAINS RESOURCE
COUNCIL, et al.,               CV-19-44-GF-BMM

           Plaintiffs,                      State of Montana’s Brief in
                                            Support of Federal
      v.                                    Defendants’ Motion for
U.S. ARMY CORPS OF                          Partial Stay Pending Appeal
ENGINEERS, et al.,
           Defendants,
TC ENERGY CORPORATION, et
al.,
           Defendant-Intervenors,
STATE OF MONTANA,
            Defendant-Intervenor,
AMERICAN GAS ASSOCIATION, et
al.,
             Defendant-Intervenors.

                                 State of Montana’s Brief in Support of Federal Defendants’
                                                    Motion for Partial Stay Pending Appeal
                                                                                     Page 1
      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 2 of 9



                             BACKGROUND

     Montana’s interests in a stay are two-fold: 1) Montana has a

significant stake in the timely completion of the Keystone XL Pipeline

itself; and 2) Nationwide Permit 12 (“NWP 12”) is vital to enable

completion of other linear infrastructure projects in the State. Thus,

Montana requested intervention as a right in this proceeding, in part,

because it anticipated that litigation might negatively impact critical

infrastructure like electric transmission lines and rural broadband.

(Doc. 43 at 8–10.) Montana specifically noted that as a State with a

large geographic area with relatively low population density, it had

elevated interest in ensuring linear infrastructure projects are built

efficiently and economically. Id. at 9.

     In opposing Montana’s petition for intervention as of right,

Plaintiffs stated, “this case would not limit Montana’s ability to build or

repair other types of utility projects, such as broadband cable,

transmission lines, or wind energy projects” and “Plaintiffs have not

sought to have NWP 12 broadly enjoined; rather, they seek narrowly

tailored relief to ensure adequate environmental review of oil pipelines,

especially Keystone XL.” (Doc. 50 at 3.)

                                   State of Montana’s Brief in Support of Federal Defendants’
                                                      Motion for Partial Stay Pending Appeal
                                                                                       Page 2
      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 3 of 9



     Based on Plaintiffs’ argument and representations, this Court

limited Montana’s intervention to permissive finding,

     The action’s disposition as currently pled by Plaintiffs proves
     unlikely to impair or impede Montana or the Coalition’s
     abilities to rely on NWP 12. Plaintiffs do not ask the Court to
     vacate NWP 12. Plaintiffs seek instead declaratory relief as to
     NWP 12’s legality. Montana and the Coalition could still
     prospectively rely on the permit until it expires on its own
     terms in March 2022, even if Plaintiffs prevail on the merits.

(Doc. 59 at 4–5 (citations omitted) (emphasis added).) This finding

limited Montana’s role in this proceeding “to filing briefs in support of

Federal Defendants’ and TC Energy’s motions” and precluded the State

from filing its own motions. Id. at 7.

                              DISCUSSION

     Contrary to its prior ruling on Montana’s intervention, the Court

entirely vacated NWP 12 and enjoined the Corps from authorizing any

dredge or filling activities under NWP 12 pending completion of the

consultation process. (Doc. 130 at 26.) As predicted, an order

eliminating the streamlined regulatory process available within

NWP 12 is already creating problems for Montana’s critical

infrastructure.




                                  State of Montana’s Brief in Support of Federal Defendants’
                                                     Motion for Partial Stay Pending Appeal
                                                                                      Page 3
      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 4 of 9



     As of now, Montana is aware of at least 8 individual projects

located in the State to be impacted by the unavailability of NWP 12.

See Sullivan Decl. ¶ 5, Ex. 1. This inability to build these projects in a

timely fashion impacts the reliability of the electric grid, safety of

existing natural gas pipelines, and jeopardizes compliance with the

regulations under the Pipeline and Hazardous Materials Safety

Administration. Id. As a result of the Court’s relief beyond that which

Plaintiffs requested, Montana’s citizens are unnecessarily subjected to

additional risk while these important projects are stalled. Id.

     The scope of the Court’s Order also makes the already challenging

task of building infrastructure in Montana even more difficult. In

Montana, electric cooperatives have been established to address the

challenges of providing electric service to rural Montana. See

Mont. Code Ann. § 35-18-105(1) (allowing the incorporation of electric

cooperatives “for the purpose of supplying electrical energy and

promoting and extending the use of electrical energy in rural areas”).

Although the members of the Montana Electric Cooperatives’

Association have been unable to identify individual planned projects

affected by the Court’s Order in the short amount of time permitted

                                   State of Montana’s Brief in Support of Federal Defendants’
                                                      Motion for Partial Stay Pending Appeal
                                                                                       Page 4
         Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 5 of 9



under the expedited briefing schedule, 1 one member estimates that its

lines cross thousands of water bodies that ordinarily would be subject to

NWP 12. Weins Decl. ¶ 3. Another member estimates 250 similar

crossings within its service territory. Id. It is impossible to anticipate

how many of these crossings would have relied upon NWP 12 in the

event fires and severe storms require repairs of these lines. Id. ¶ 5.

     Besides impacting the construction of utility lines, the Court’s

decision impacts Montana electric cooperatives’ ability to plan for their

future needs. Id. ¶ 6. If Keystone were built, some of these cooperatives

would provide service to the pipeline, which would create a considerable

increase in amount of electricity these cooperatives would need to

provide their customers. Id. The uncertainty surrounding Keystone

prevents them from making informed decisions on generation,

transmission, and distribution planning. Id.




     1  Because of the exceedingly tight deadlines to file memoranda in
support of the partial motion for stay and the resulting difficulties of
coordinating with the affected entities, Montana may request leave to
file supplemental declarations explaining the impact of the Court’s
Order on linear infrastructure no later than May 4, 2020, two days
before memoranda in opposition to the partial stay are due.

                                    State of Montana’s Brief in Support of Federal Defendants’
                                                       Motion for Partial Stay Pending Appeal
                                                                                        Page 5
      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 6 of 9



     In the same vein, the Montana Legislature passed a joint senate

and house resolution recognizing the potential tax revenue and

infrastructure benefits of the Keystone XL project. 2017 Mont. Laws

1808, S. J. Res. 10. The project is estimated to “generate approximately

$63 million in annual property tax revenues in Montana” and bring

“significant infrastructure improvements, including powerlines and

road and bridge improvements, will be built and paid for by

TransCanada.” Id. In the six counties crossed by Keystone, the $63

million in property tax revenues equals about 151 percent of the

property taxes collected in these counties in 2006. Mont. Dep’t of Envtl.

Quality, Keystone XL Certificate of Compliance 19 (Mar. 30, 2012). 2

     If a stay is not granted, Montanans will be harmed by the delayed

construction and repair of infrastructure that would enhance safety and

reliability. Additionally, Montanans will be deprived of other

infrastructure improvements, increased tax revenues, and economic

opportunities that would result from construction of Keystone XL




           at <https://deq.mt.gov/Portals/112/DEQAdmin/MFS/
  2Available

Documents/KXL_Cert_Final_Signed.PDF>

                                 State of Montana’s Brief in Support of Federal Defendants’
                                                    Motion for Partial Stay Pending Appeal
                                                                                     Page 6
      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 7 of 9



Pipeline. Thus, the public interest weighs heavily in favor of a stay.

(Doc. 131 at 16–19.)

     Respectfully submitted this 29th day of April, 2020.

                            TIMOTHY C. FOX
                            Montana Attorney General
                            ROB CAMERON
                            Deputy Attorney General
                            215 North Sanders
                            P.O. Box 201401
                            Helena, MT 59620-1401

                            By:    /s/ Jeremiah Langston
                                   JEREMIAH LANGSTON
                                   Assistant Attorney General
                                   Counsel for Defendant-Intervenor




                                  State of Montana’s Brief in Support of Federal Defendants’
                                                     Motion for Partial Stay Pending Appeal
                                                                                      Page 7
      Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 8 of 9



                 CERTIFICATE OF COMPLIANCE

     Pursuant to Rule Local Rule 7.1(d)(2), I certify that this brief is

printed with a proportionately spaced Century Schoolbook text typeface

of 14 points; is double-spaced except for footnotes and for quoted and

indented material; and the word count calculated by Microsoft Word for

Windows is 960 words, excluding tables, certificates, and exhibit index.

                                  /s/ Jeremiah Langston
                                  JEREMIAH LANGSTON
                                  Assistant Attorney General
                                  Counsel for Defendant-Intervenor




                    CERTIFICATE OF SERVICE

     I hereby certify that on this date I electronically filed the foregoing

document with the clerk of the court for the United States District

Court for the District of Montana, using cm/ecf system.

     Participants in the case who are registered cm/ecf users will be

served by the cm/ecf system.

Dated: April 29, 2020              /s/ Jeremiah Langston
                                   JEREMIAH LANGSTON
                                   Assistant Attorney General
                                   Counsel for Defendant-Intervenor



                                  State of Montana’s Brief in Support of Federal Defendants’
                                                     Motion for Partial Stay Pending Appeal
                                                                                      Page 8
        Case 4:19-cv-00044-BMM Document 135 Filed 04/29/20 Page 9 of 9



                                INDEX OF EXHIBITS

Exhibit 1 .............................................. Declaration of Mary Gail Sullivan

Exhibit 2 ...........................................................Declaration of Gary Wiens




                                           State of Montana’s Brief in Support of Federal Defendants’
                                                              Motion for Partial Stay Pending Appeal
                                                                                               Page 9
